Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed on December 17, 2021 (hereinafter “Am.”) has been entered.
Claim Objections
Claims 1-19 are objected to because of the informalities, e.g., no antecedent basis is seen for the term such as “the first seal material” in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “slidable” in claim 1 is vague and indefinite in the sense that things which may be done are not required to be done.  For example, the primary seal body 80 is slidable, but is not required structurally to be slid with respect to the cylinder bore 14a.  See the terms “crimpable” in In re Collier, 158 USPQ 266 (CCPA 1968), “discardable” in Mathis v. Hydro Air Industries, 1 USPQ2d 1513, 1527 (D.C. Calif. 1986), “removable” in In re Burke Inc., 22 USPQ2d 1368, 1372 (D.C. Calif. 1992), and “comparable” in Ex parte Anderson, 21 USPQ2d 1241, 1249 (BPAI 1992)

Claim Rejections - 35 USC § 103
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior Office action (hereinafter “OA”).
2.	Claims 1-2, 5-7, 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20090120751) in view of Konkle (US 3,165,032).
Claims 1, 2/1 and 5/1
Lin teaches a piston assembly (¶ 15 et seq.) for a human-powered vehicle, the piston assembly comprising:
a main body (50, FIGS. 2-5, ¶ 21 et seq.) configured to be movable from a rest/original position (FIG. 3, ¶ 24) to an actuated position (FIG. 5, ¶ 24) along an actuation direction (shown by an arrow D in Appendix hereinafter “Ap.”) in a cylinder bore (41, ¶ 20);
a primary seal (515, FIGS. 2 and 4) including a primary seal body (515) arranged on the main body (50) so to be slidable with respect to the cylinder bore (41), the primary seal body (515) being made of a first seal material; and
a secondary seal (512, FIGS. 2 and 4) including a secondary seal body (512) arranged on the main body (50) at upstream of the primary seal (515) with respect to the actuation direction (Ap.).  Ibid. claims 1-19.
In summary, Lin teaches the invention substantially as claimed.  However, Lin does not teach the secondary seal body being made of a second seal material that is more elastic than the first seal material of the primary seal body.
Konkle teaches the secondary seal body (10) of the secondary seal (10; FIGS. 1-2) being
made of a second seal rubber material (id. 2:1-24) that is more elastic than the first seal resin
material (11) of the primary seal body (11, id. 2:1-24) in order to, inter alia, provide a positive seal for enhancing the efficiency of operation of the cylinder (B, id. 1:12-34).
It would have been obvious to a person having ordinary skill in the art (PHOSITA) at the time of filing of the application to select the second material of Lin’s secondary seal body being more elastic than the first material of Lin’s primary seal body in order to, inter alia, provide a positive seal for enhancing the efficiency of operation of Lin’s cylinder as taught or suggested by Konkle.  It is well settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); Ritchie v. Vast Resources Inc. d/b/a Topco Sales, Fed. Cir., No. 2008-1528, 4/24/09; and In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) cited in MPEP § 2144.07.  Put differently, the section of the materials of Lin’s primary and secondary seal bodies as claimed would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claims 6-7
Lin’s primary seal body (515) includes a primary lip portion (Ap.) configured to be in contact with the cylinder bore (41) in an arranged state where the piston assembly is arranged in the cylinder bore (41), and Lin’s primary seal (515) further includes a biasing part, i.e., a coil spring (53) is configured to outwardly bias the primary lip portion (Ap.) of the primary seal body (515) in the arranged state.  
As noted, claim 6 does not preclude the biasing part that does not contact the primary lip
portion.  On the other hand, when Lin’s main body (50) reciprocately moves in the cylinder bore (41), the coil spring (53) is compressed or expanded.  As the spring (53) is expanded, it pushes
against the part of the primary seal body (515) that contacts the second part (514, see claim 9 below) of the main body (50) as seen in FIGS. 3-5.  The second part (514), in turn, compresses the part of the primary seal (515) that contacts the second part (514); and consequently, the primary lip portion (Ap.) of the primary seal body (515) is expanded or biased outwardly due to the elasticity of the primary seal body (515).   In other words, the spring (53) operatively biases the primary lip portion, i.e., performs or is capable of performing the claimed function.  Hence, the spring (53) “reads on” the biasing part.   
Claim 9/1
Lin’s main body (50) includes a first part (51, 513) that is configured to limit movement of the primary seal (515) with respect to the main body (50) in a return direction opposite to the actuation direction (D in Ap.), and a second part (514) that is configured to limit movement of the primary seal (515) with respect to the main body (50) in the actuation direction (D in Ap.).
Claim 10/9
Lin’s second part (514) is capable of being detachably (FIG. 2) and reattachably (FIG. 4) attached to the first part (51, 513).
Claim 11/10
Lin’s first part (51, 513) has a first axial abutment surface (see Ap.) facing the primary seal (515), the second part (514) has a second axial abutment surface (see Ap.) facing the primary seal (515), and at least one of the first part (51, 513) and the second part (514) includes a connecting portion (513, FIG. 2) disposed in an axial position between the first axial abutment surface (Ap.)
and the second axial abutment surface (Ap.).
Claim 15/9
Lin’s main body (50) further includes a third part (511, FIGS. 2 and 4) coupled to the first
part (511), the third part (511) is configured to limit movement of the secondary seal (512) with respect to the main body (50) in the return direction, and Lin’s first part (51, 513) is configured to limit movement of the secondary seal (512) with respect to the main body (50) in the actuation direction (D in Ap.).
3.	Claims 1, 2, 5 and 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin (US 20030121262) in view of Konkle.
Claims 1, 2/1 and 5/1
Lumpkin teaches a piston assembly (FIGS. 12-13 and 23) for a human-powered vehicle, the piston assembly comprising:
a main body (228, 228’; FIGS. 12, 23; ¶ 52 et seq.) configured to be movable from a rest/original position to an actuated position along an actuation direction in a cylinder bore (222, 222’; FIGS. 12, 23; ¶ 52 et seq.);
a primary seal (230, 230’; FIGS. 12, 23; ¶ 52 et seq.) including a primary seal body (230, 230’) arranged on the main body (228, 228’) so to be slidable with respect to the cylinder bore (222, 222’), the primary seal body (230, 230’) being made of the first seal material; and
a secondary seal (232, 232’) including a secondary seal body (232, 232’) arranged on the main body (228, 228’) at upstream of the primary seal (230, 230’) with respect to the actuation direction.  Ibid. claims 1-15.
In summary, Lumpkin teaches the invention substantially as claimed.  However, Lumpkin
does not teach the secondary seal body being made of a second seal material that is more elastic
than the first seal material of the primary seal body.
Konkle teaches the secondary seal body (10) of the secondary seal (10; FIGS. 1-2) being
made of a second seal rubber material (id. 2:1-24) that is more elastic than the first seal resin material (11) of the primary seal body (11, id. 2:1-24) in order to, inter alia, provide a positive seal for enhancing the efficiency of operation of the cylinder (B, id. 1:12-34).
It would have been obvious to the PHOSITA at the time of filing of the application to select the second material of Lumpkin’s secondary seal body being more elastic than the first material of Lumpkin’s primary seal body in order to, inter alia, provide a positive seal for enhancing the efficiency of operation of Lumpkin’s cylinder as taught or suggested by Konkle.  
Claim 8/1
Lumpkin’s secondary seal body (232, 232’) includes a second lip portion (unnumbered, FIGS. 12, 23) configured to be in contact with the cylinder bore (222, 222’) in an arranged state when the piston assembly is arranged in the cylinder bore (222, 222’) as seen in FIGS. 12 and 23.   
4.	Claims 3-4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Konkle as applied to claim 2 above, and further in view of Durham et al. (US 3940938).
Claims 3-4
Lin and Konkle teach the invention substantially as claimed.  However, Lin and Konkle do not teach the first seal material including one of polytetrafluoroethylene and polyethylene or polyimide-filled polytetrafluoroethylene.
Durham teaches the seal body (20) being made of a resin material including one of 
polytetrafluoroethylene and polyethylene, or polyimide-filled polytetrafluoroethylene in order to maintain its required flexibility, elasticity and resiliency throughout a wide temperature range (id.
2:38-67).  
It would have been obvious to the PHOSITA at the time of filing of the application to select the resin material including one of polytetrafluoroethylene and polyethylene, or polyimide-filled polytetrafluoroethylene for forming Lin’s primary seal body in order to maintain its required flexibility, elasticity and resiliency throughout a wide temperature range as taught or suggested by Durham.  
5.	Claims 12-13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Konkle as applied to claim 11 above, and further in view of Uchida et al. (US 20120273308).
Claim 12/11
Lin’s connecting portion (513) is integral with the second part (514) as seen in FIGS. 3-4.  It is well settled that the term “integral” is not restricted to a one-piece article.  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  See In re Hotte, 177 USPQ 326 (CCPA); In re Clark, 102 USPQ 241 (CCPA); In re Dike, 157 USPQ 581 (CCPA); In re Kohno, 157 USPQ 275 (CCPA); and In re Morris, 43 USPQ2d 1753, 1757 (CAFC 1997).
In addition, Lin teaches the second part (514) engaged to the first part (51, 53) by a coupling (513, 514) including a shaft (513) inserted to the second part (514) as seen in FIG. 4 (¶ 21). 
In summary, Lin and Konkle teach the invention substantially as claimed.  However, Lin and Konkle do not teach the second part being threadedly engaged to the first part.
Uchida teaches teach a threaded coupling (64a, 22a, FIG. 6) of the second part (64) by being threadedly engaged to the first part (22; ¶ 33 et seq.).
It would have been obvious to the PHOSITA at the time of filing of the application to
substitute Lin’s coupling by an art recognized equivalent coupling such as Uchida’s threaded
coupling for the same purpose of coupling or engaging of Lin’s first and second parts in Lin’s piston assembly modified by Konkle as taught or suggested by Uchida. See MPEP § 2144.06(II).  
Claim 13/11 
Lin’s connecting portion (513) is integral with the first part (51, 513).
In addition, Lin teaches the second part (514) being engaged to the connecting portion (513) of the first part (51, 513). 
In summary, Lin and Konkle teach the invention substantially as claimed.  However, Lin and Konkle do not teach the second part being threadedly engaged to the connecting portion of the first part.
Uchida teaches teach a threaded coupling (64a, 22a, FIG. 6) of the second part (64) by being threadedly engaged to the connecting portion (22a, FIG. 6) of the first part (22; ¶ 33 et seq.).
It would have been obvious to the PHOSITA at the time of filing of the application to substitute Lin’s coupling by an art recognized equivalent coupling such as Uchida’s threaded coupling for the same purpose of coupling or engaging of Lin’s second part to the connecting portion of Lin’s first part in Lin’s piston assembly modified by Konkle as taught or suggested by Uchida. See MPEP § 2144.06(II).  
6.	Claim 14/9, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Konkle as applied to claim 9 above, and further in view of Kariyama et al. (US 20140318307).
Lin and Konkle teach the invention substantially as claimed.  However, Lin and Konkle do not teach the first part made of a first material, and the second part made of a second material that is different from the first material.
Kariyama teaches the first part (20, FIG. 12) made of a first material (e.g., rubber as shown
by the drawing symbol for materials in FIG. 12 and MPEP § 608.02(IX)), and the second part (26) made of a second material (metal) that is different from the first material in order to attach to the hydraulically actuating and/or operated device(s) (16 and/or 18, FIGS. 3-4, ¶¶ 41-42).
It would have been obvious to the PHOSITA at the time of filing of the application to select
different materials for Lin’s first and second parts in Lin’s piston assembly modified by Konkle in order to attach to Lin’s hydraulically actuating and/or operated device(s) as taught or suggested by Kariyama.  
Nonstatutory Double Patenting Rejections
1.	Claims 1, 9 and 15-19, as best understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-18 of copending Application No. 16877862 (hereinafter “Appl.’862”) published as US 20210362801.  Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant used a slightly different terminology in order to claim the same or substantially the same invention.  See In re Griswold, 365 F.2d 834, 150 USPQ 804 (CCPA 1966) cited in MPEP § 804.02, and the comparison of claims 1, 9 and 15-19 of this application and claims 1 and 13-18 of Appl.’862 below.
	          Common		     	      This Appl.’873			        Appl.’862
main body					claim (cl.) 1				cl. 1		
primary seal					cl. 1					cl. 1
secondary seal					cl. 1					cl. 13
first part					cl. 9					cl. 1
second part 					cl. 9					cl. 1		
third part 					cl. 15					cl. 14
first (resin) material				cls. 16, 17				cls. 15, 16
second (metallic) material			cls. 16, 17				cls. 15, 16
third material					cls. 16, 18				cls. 15, 17
press-fitted					cl. 19					cl. 18
Although, claim 1 of this application further claims the secondary seal material being more
elastic than the first seal material, meanwhile, claims 1 and 13-18 of Appl.’862 do not; however, Appl.’862’s claimed piston assembly inherently or implicitly has the secondary seal material being more elastic than the first seal material as evidenced by the disclosure of Appl.’862 as seen in the specification of Appl.’862 at ¶¶ 79 and 81.  See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 625 F.3d 719; 96 USPQ2d 1830 (Fed. Cir. 2010); unpublished In re Hitachi Metals, Ltd., Fed. Cir., No. 2014-1690, 3/17/15; and Abbvie Inc. v. The Mathilda & Terrence Kennedy Inst. of Rheumatology Trust, Fed. Cir., 2013-1545, 8/21/14 cited in MPEP §§ 804 and 804.02. 
	It would have been obvious to the PHOSITA at the time the application was filed to form the piston assembly in claims 1, 9 and 15-19 of this application as implicitly taught or suggest by claims 1 and 13-18 of Appl.’862.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2.	Claims 1, 9 and 15-19, as best understood, are alternatively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-18 of copending Appl.’862 in view of Konkle. 
Claims 1, 9 and 15-19 of this application and claims 1 and 13-18 of Appl.’862 substantially claimed the same invention as seen in the comparison above.  However. claim 1 of this application further claims the secondary seal material being more elastic than the first seal material,
meanwhile, claims 1 and 13-18 of Appl.’862 do not.
Konkle teaches the secondary seal body (10) of the secondary seal (10; FIGS. 1-2) being
made of a second seal rubber material (id. 2:1-24) that is more elastic than the first seal resin material (11) of the primary seal body (11, id. 2:1-24) in order to, inter alia, provide a positive seal for enhancing the efficiency of operation of the cylinder (B, id. 1:12-34).
It would have been obvious to the PHOSITA at the time of filing of the application to select the second material of the secondary seal body being more elastic than the first material of the primary seal body in the piston assembly claimed in claims 1 and 13-18 of Appl.’862 in order to, inter alia, provide a positive seal for enhancing the efficiency of operation of Appl.’862’s cylinder as taught or suggested by Konkle.  
This is a provisional nonstatutory double patenting rejection.
3.	Claims 1 and 6, as best understood, are alternatively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No. 17223465 (Appl.’465) published as US 20210362803 in view of Konkle. 
Claims 1 and 6 of this application and claims 1 and 14 of Appl.’465 claim common elements such as a main body, a cylinder bore, a primary seal, a primary seal body, a secondary seal, a primary lip portion, and a biasing part.  
In summary, claims 1 and 6 of this application and claims 1 and 14 of Appl.’465 substantially claimed the same invention.  However. claim 1 of this application further claims the secondary seal material being more elastic than the first seal material, meanwhile, claims 1 and 14 of Appl.’465 do not.
Konkle teaches the secondary seal body (10) of the secondary seal (10; FIGS. 1-2) being
made of a second seal rubber material (id. 2:1-24) that is more elastic than the first seal resin
material (11) of the primary seal body (11, id. 2:1-24) in order to, inter alia, provide a positive seal for enhancing the efficiency of operation of the cylinder (B, id. 1:12-34).
It would have been obvious to the PHOSITA at the time of filing of the application to select the second material of the secondary seal body being more elastic than the first material of the primary seal body in the piston assembly claimed in claims 1 and 14 of Appl.’465 in order to, inter alia, provide a positive seal for enhancing the efficiency of operation of Appl.’465’s cylinder as taught or suggested by Konkle.  
This is a provisional nonstatutory double patenting rejection.
Indication of Allowable Subject Matter
Upon timely filing of a terminal disclaimer to overcome the nonstatutory double patenting rejections above, claims 16-19 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Nanri et al. (WO 2015166736 A1) teaches the primary and secondary seals 78 and 79 in FIG. 4; and
b.	Gohr et al. (US 20120085090) teaches a resin seal 34 (¶ 43) and a rubber seal 20 (¶ 38).  See claims 1-20. 
Response to Arguments
Applicant's arguments filed December 17, 2021 have been fully considered but they are not persuasive.
35 USC 102 and 103
The previous art rejections in the prior OA are withdrawn in view of Applicant’s amendments.  Applicant’s arguments (Am. pp. 6-10) have been considered but are deemed to be moot in view of new grounds of rejections above.
Nonstatutory Double Patenting
Applicant contended that a terminal disclaimer is premature at this time since claim 1 is still under going prosecution and may be further amended.  (Am. p. 11)
Please note that MPEP § 804 states:
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.  (Emphases added)

	Accordingly, Applicant’s reply is an incomplete response.  See 37 CFR 1.111(b) and (c).  
 Conclusion
In view of the foregoing, this application is not in condition for allowance.
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this OA.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday – Friday, 9:00 AM ET – 5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINH LUONG/Primary Examiner, Art Unit 3656